Name: Council Decision (EU, Euratom) 2016/2392 of 19 December 2016 appointing a member of the Court of Auditors
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2016-12-29

 29.12.2016 EN Official Journal of the European Union L 358/2 COUNCIL DECISION (EU, Euratom) 2016/2392 of 19 December 2016 appointing a member of the Court of Auditors THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the proposal by the Republic of Estonia, Having regard to the opinion of the European Parliament (1), Whereas: (1) The term of office of Ms Kersti KALJULAID expired on 6 May 2016. (2) A new appointment should therefore be made, HAS ADOPTED THIS DECISION: Article 1 Mr Juhan PARTS is hereby appointed member of the Court of Auditors for the period from 1 January 2017 to 31 December 2022. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 19 December 2016. For the Council The President L. SÃ LYMOS (1) Opinion of 14 December 2016 (not yet published in the Official Journal).